   19-23649-rdd              Doc 520          Filed 11/20/19 Entered 11/20/19 18:04:17                                        Main Document
                                                            Pg 1 of 18



                                                   UNITED STATES BANKRUPTCY COURT
                                                    SOUTHERN DISTRICT OF NEW YORK


In re: PURDUE PHARMA L.P., et al.,                                                                                        Case No.: 19-23649 (RDD)
       Debtors                                                                                  Reporting Period October 1, 2019 to October 31, 2019
                                                                          (i11cl11di11g 11dditio11al i11for11111tio11Jor September 16, 2019 to September 30, 2019)

                                              CORPORATE MONTHLY OPERA TING REPORT

                                                                                                                                          Explanation
     REQUIRED DOCUMENTS                                                               Form No.               Document Attached             Attached
     Schedule of Cash Receipts and Disbursements                                   MOR-la                          Yes                           -
     Bank Account Balances                                                         MOR-lb                          Yes                           -
     Consolidated Statement of Operations                                          MOR-2                           Yes                           -
     Consolidated Balance Sheet                                                    MOR-3                           Yes                           -
     Schedule of Post-petition Taxes                                               MOR-4                                 -                     Yes
     Schedule of Payments to Insiders and Restructuring Professional Fees          MOR-5                                Yes                      -
     Debtor Questionnaire                                                          MOR-6                                Yes                      -


     This Monthly Operating Rep01t has been prepared solely for the purposes of complying with the monthly reporting requirements
     applicable in these chapter 11 cases and is in a format that the Debtors believe is acceptable to the United States Trustee. The financial
     information contained herein is limited in scope and covers a limited time period. Moreover, such information is preliminary and
     unaudited, and is not prepared in accordance with GAAP.



     I declare under penalty of perjury that this report and the attached documents are true and correct to the best of my knowledge and belief.


                                                                                                                         11/20/2019
    Signature of Authorized Individual*                                                                     Date

                                                                                                                         11/20/2019
    Printed Name of Authorized Individual                                                                   Date

    *Authorized individual must be an officer, director or shareholder if debtor is a corporation.




  MOR                                                              Page 1 of 18
      19-23649-rdd          Doc 520        Filed 11/20/19 Entered 11/20/19 18:04:17                       Main Document
                                                         Pg 2 of 18


In re: PURDUE PHARMA L.P., et al.,                                                                            Case No.: 19-23649 (RDD)
       Debtors                                                                      Reporting Period October 1, 2019 to October 31, 2019


                                   SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS ($)

     Case No.         Debtor Entity Name:                                           Net Receipts 2           Net Disbursements 1
     19-23648         PURDUE PHARMA INC.                                                           -     $                 877,404
     19-23649         PURDUE PHARMA L.P.                                                147,676,089.58   $              73,991,960
     19-23650         PURDUE TRANSDERMAL TECHNOLOGIES, L.P.                                        -     $                     -
     19-23651         PURDUE PHARMA MANUFACTURING L.P.                                             -     $                 153,010
     19-23652         PURDUE PHARMACEUTICALS L.P.                                                  -     $               2,685,188
     19-23653         IMBRIUM THERAPEUTICS L.P.                                                    -     $               1,409,979
     19-23654         ADLON THERAPEUTICS L.P.                                                      -     $               2,315,694
     19-23655         GREENFIELD BIO VENTURES L.P.                                                 -     $                 435,160
     19-23656         SEVEN SEAS HILL CORP.                                                        -     $                     -
     19-23657         OPHIR GREEN CORP.                                                            -     $                     -
     19-23658         PURDUE PHARMA OF PUERTO RICO                                                 -     $                   4,583
     19-23659         AVRIO HEALTH L.P.                                                            -     $               4,128,546
     19-23660         PURDUE PHARMACEUTICAL PRODUCTS L.P.                                          -     $                     -
     19-23661         PURDUE NEUROSCIENCE COMPANY                                                  -     $                     -
     19-23662         NAYATT COVE LIFESCIENCE INC.                                                 -     $                 259,027
     19-23663         BUTTON LAND L.P.                                                             -     $                     -
     19-23664         PAUL LAND INC.                                                               -     $                     -
     19-23665         QUIDNICK LAND L.P.                                                           -     $                     -
     19-23666         RHODES ASSOCIATES L.P.                                                       -     $                     -
     19-23667         RHODES PHARMACEUTICALS L.P.                                        18,831,206.63   $              11,553,095
     19-23668         RHODES TECHNOLOGIES                                                    82,406.54   $               4,429,653
     19-23669         UDF LP                                                                       -     $                     -
     19-23670         SVC PHARMA LP                                                                -     $                 132,992
     19-23671         SVC PHARMA INC.                                                              -     $                     -
     Totals:                                                                    $          166,589,703   $            102,376,290

     Footnotes
     1) The Net Disbursements exclude intercompany transactions among Debtors
     2) The Net Receipts exclude intercompany transactions among Debtors




   MOR-1a                                                    Page 2 of 18
       19-23649-rdd             Doc 520         Filed 11/20/19 Entered 11/20/19 18:04:17                              Main Document
                                                              Pg 3 of 18


In re: PURDUE PHARMA L.P., et al.,                                                                                             Case No.: 19-23649 (RDD)
       Debtors                                                                                                                          October 31, 2019


                                                          BANK ACCOUNT BALANCES ($)

                                                                                                                                  Balance as of
                    Debtor                                   Bank                        Account Number       Description          Month End
     Purdue Pharma L.P.              American Express National Bank (Restricted Cash)   xxxxxxx65041      CD                             750,000
     Purdue Pharma L.P.              Wells Fargo (Restricted Cash)                      xxxx2400          Escrow                      10,784,788
     Purdue Pharma L.P.              Wells Fargo (Restricted Cash)                      xxxx3900          Escrow                                0
     Purdue Pharma L.P.              East West Bank                                     xxxxxx9773        LOC/Collateral              10,002,910
     Purdue Pharma L.P.              East West Bank                                     xxxxxx9808        LOC/Collateral               3,500,990
     Purdue Pharma L.P.              East West Bank                                     xxxxxx9836        LOC/Collateral               1,660,470
     Purdue Pharma L.P.              East West Bank                                     xxxxxx9136        Account                    200,860,062
     Purdue Pharma L.P.              Metropolitan Commercial Bank                       xxxxxx4813        Account                    100,251,606
     Purdue Pharma L.P.              JPMorgan/Dreyfus Funds #761                        xxxx7720          Money Market Fund                   -
     Purdue Pharma L.P.              Goldman Sachs #520                                 xxxx8266          Money Market Fund          299,077,061
     Purdue Pharma L.P.              Goldman Sachs #506                                 xxxx0462          Money Market Fund          501,763,175
     Purdue Pharma L.P.              JP Morgan Chase                                    xxxxx5837         Operating                           -
     Purdue Pharma L.P.              East West Bank                                     xxxxxx9129        Operating                   22,198,930
     Purdue Pharma L.P.              JP Morgan Chase                                    xxxxxxxxx8509     Operating                           -
     Purdue Pharma L.P.              JP Morgan Chase                                    xxxxx8921         Operating                           -
     Purdue Pharma L.P.              JP Morgan Chase                                    xxxxx2890         Operating                           -
     Purdue Pharma L.P.              East West Bank                                     xxxxxx9388        ERISA                          226,677
     Purdue Pharma L.P.              East West Bank                                     xxxxxx9549        Operating                      350,663
     Purdue Pharma L.P.              East West Bank (Restricted Cash)                   xxxxxx9304        Restricted Account                  -
     Purdue Pharma L.P.              Wells Fargo (Restricted Cash)                      xxxx1100          Trust                       10,194,773
     Purdue Pharma L.P.              Wells Fargo (Restricted Cash)                      xxxx6600          Trust                       58,727,851
     Purdue Pharma L.P.              Metropolitan Commercial Bank (Restricted Cash)     xxxxxx6077        Trust                       12,005,004
     Purdue Pharma L.P.              Metropolitan Commercial Bank (Restricted Cash)     xxxxxx4767        Trust                      125,262,015
     Purdue Pharma L.P.              Wells Fargo (Restricted Cash)                      xxxx0300          Trust                       10,314,809
     Purdue Pharma L.P.              Bank of Oklahoma                                   xxxxx4018         Trust                       27,005,493
     Purdue Pharma Inc.              East West Bank                                     xxxxxx9213        Operating                    1,305,455
     Purdue Pharma Inc.              JP Morgan Chase                                    xxxxx2866         Operating                           -
     Purdue Pharmaceuticals L.P.     Wells Fargo (Restricted Cash)                      xxxx5300          Trust                          124,954
     Imbrium Therapeutics L.P.       JP Morgan Chase                                    xxxxx1191         Operating                           -
     Imbrium Therapeutics L.P.       East West Bank                                     xxxxxx9241        Operating                           -
     Adlon Therapeutics L.P.         East West Bank                                     xxxxxx9248        Operating                           -
     Adlon Therapeutics L.P.         JP Morgan Chase                                    xxxxx5999         Operating                           -
     Greenfield BioVentures L.P.     JP Morgan Chase                                    xxxxx1118         Operating                           -
     Greenfield BioVentures L.P.     East West Bank                                     xxxxxx9234        Operating                           -
     Purdue Pharma of Puerto Rico    East West Bank                                     xxxxxx9185        Operating                           -
     Purdue Pharma of Puerto Rico    JP Morgan Chase                                    xxxxx5485         Operating                           -
     Avrio Health L.P.               East West Bank                                     xxxxxx9199        Operating                           -
     Avrio Health L.P.               JP Morgan Chase                                    xxxxx9278         Operating                           -
     Purdue Neuroscience Company     East West Bank                                     xxxxxx9227        Operating                           -
     Purdue Neuroscience Company     JP Morgan Chase                                    xxxxx6535         Operating                           -
     Nayatt Cove Lifescience Inc.    JP Morgan Chase                                    xxxxx8162         Operating                           -
     Nayatt Cove Lifescience Inc.    East West Bank                                     xxxxxx9220        Operating                           -
     Button Land L.P.                East West Bank                                     xxxxxx9297        Operating                           -
     Button Land L.P.                JP Morgan Chase                                    xxxxx1875         Operating                           -
     Paul Land Inc.                  East West Bank                                     xxxxxx9290        Operating                           -
     Paul Land Inc.                  JP Morgan Chase                                    xxxxx1859         Operating                           -
     Quidnick Land L.P.              JP Morgan Chase                                    xxxxx1891         Operating                           -
     Quidnick Land L.P.              East West Bank                                     xxxxxx9304        Operating                           -
     Rhodes Pharmaceuticals L.P.     JPMorgan/Dreyfus Funds #761                        xxxx3154          Money Market Fund                   -
     Rhodes Pharmaceuticals L.P.     East West Bank                                     xxxxxx9269        Operating                           -
     Rhodes Pharmaceuticals L.P.     JP Morgan Chase                                    xxxxx6220         Operating                           -
     Rhodes Technologies             JPMorgan/Dreyfus Funds #761                        xxxx3153          Money Market Fund                   -
     Rhodes Technologies             JP Morgan Chase                                    xxxxxxxxx2509     Operating                           -




    MOR-1b                                                             Page 3 of 18
       19-23649-rdd            Doc 520         Filed 11/20/19 Entered 11/20/19 18:04:17                     Main Document
                                                             Pg 4 of 18


In re: PURDUE PHARMA L.P., et al.,                                                                                Case No.: 19-23649 (RDD)
       Debtors                                                                                                             October 31, 2019


                                                       BANK ACCOUNT BALANCES ($)

                                                                                                                     Balance as of
                 Debtor                                Bank                    Account Number       Description       Month End
     Rhodes Technologies             JP Morgan Chase                          xxxxx6362         Operating                        -
     Rhodes Technologies             East West Bank                           xxxxxx9262        Operating                        -
     SVC Pharma LP                   JP Morgan Chase                          xxxxx9855         Operating                        -
     SVC Pharma LP                   East West Bank                           xxxxxx9276        Operating                        -
     SVC Pharma Inc.                 JP Morgan Chase                          xxxxx9863         Operating                        -
     SVC Pharma Inc.                 East West Bank                           xxxxxx9283        Operating                        -

     Total                                                                                                             1,396,367,688




    MOR-1b                                                     Page 4 of 18
      19-23649-rdd           Doc 520        Filed 11/20/19 Entered 11/20/19 18:04:17                          Main Document
                                                          Pg 5 of 18


In re: PURDUE PHARMA L.P., et al.,                                                                        Case No.: 19-23649 (RDD)
       Debtors                                                             Reporting Period September 1, 2019 to September 30, 2019

                                 CONSOLIDATED STATEMENT OF OPERATIONS ($M) 1,2
                    Consolidated Results of Purdue Pharma, L.P. and all Debtors except Purdue Pharma, Inc.

                                                                                                                                    3
                                                                             Current Month           Cumulative Filing to Date
     Net Sales                                                                                   $85                        $85

     Cost of Goods Sold                                                                          (32)                            (32)

     Gross Profit                                                                                 53                              53

     Sales and Promotion                                                                         (10)                            (10)
     Research and Development                                                                     (9)                             (9)
     General and Administrative                                                                   (9)                             (9)
     Legal Fees - Ordinary Course                                                                  1                               1
     Medical Affairs                                                                              (3)                             (3)
     Health Care Reform Fee                                                                       (3)                             (3)
     Other                                                                                         1                               1
     Incentive Bonus                                                                              (5)                             (5)
     Total Operating Expenses                                                                    (37)                            (37)

     Operating Profit                                                                             16                              16

     Legal Fees - Non-Recurring                                                                  (28)                            (28)
     Other                                                                                         7                               7
     Total Non-Operating Expenses                                                                (21)                            (21)

     Loss                                                                                        ($5)                            ($5)

     Footnotes
     1) The numbers reflected in the Consolidated Statement of Operations are shown in MILLIONS.

     2) The financial statements and supplemental information contained herein are limited in scope and cover a limited time
     period. Moreover, such information is preliminary and unaudited. The financial position and results of operations contained
     herein are not necessarily indicative of results which may be expected for any other period or for the full year and as a result,
     may not reflect the consolidated financial position and results of operations of the Debtors in the future.

     3) Cumulative results for 2019 are beginning September 1, 2019 as operating results for the partial month from the filing
     date of September 15, 2019 to September 30, 2019 are not available.




   MOR-2 PPLP Sep                                             Page 5 of 18
      19-23649-rdd           Doc 520        Filed 11/20/19 Entered 11/20/19 18:04:17                          Main Document
                                                          Pg 6 of 18


In re: PURDUE PHARMA L.P., et al.,                                                                         Case No.: 19-23649 (RDD)
       Debtors                                                                   Reporting Period October 1, 2019 to October 31, 2019

                                                                                                       1,2
                                 CONSOLIDATED STATEMENT OF OPERATIONS ($M)
                    Consolidated Results of Purdue Pharma, L.P. and all Debtors except Purdue Pharma, Inc.

                                                                                                                                    3
                                                                             Current Month           Cumulative Filing to Date
     Net Sales                                                                                   $79                       $164

     Cost of Goods Sold                                                                          (21)                            (52)

     Gross Profit                                                                                 59                             112

     Sales and Promotion                                                                         (11)                            (21)
     Research and Development                                                                     (6)                            (15)
     General and Administrative                                                                   (6)                            (15)
     Legal Fees - Ordinary Course                                                                 (1)                            -
     Medical Affairs                                                                              (2)                              (5)
     Milestones & Alliances                                                                       (1)                              (1)
     Health Care Reform Fee                                                                        1                               (2)
     Other US                                                                                     (2)                              (1)
     Incentive Bonus                                                                              (5)                            (10)
     Total Operating Expenses                                                                    (33)                            (70)

     Operating Profit                                                                             26                              42

     Legal Fees - Non-Recurring                                                                  (16)                            (44)
     Other                                                                                       -                                 7
     Total Non-Operating Expenses                                                                (16)                            (37)

     Profit                                                                                      $10                              $5

     Footnotes
     1) The numbers reflected in the Consolidated Statement of Operations are shown in MILLIONS.

     2) The financial statements and supplemental information contained herein are limited in scope and cover a limited time
     period. Moreover, such information is preliminary and unaudited. The financial position and results of operations contained
     herein are not necessarily indicative of results which may be expected for any other period or for the full year and as a result,
     may not reflect the consolidated financial position and results of operations of the Debtors in the future.

     3) Cumulative results for 2019 are beginning September 1, 2019 as operating results for the partial month from the filing
     date of September 15, 2019 to September 30, 2019 are not available.




   MOR-2 PPLP Oct                                             Page 6 of 18
      19-23649-rdd           Doc 520        Filed 11/20/19 Entered 11/20/19 18:04:17                          Main Document
                                                          Pg 7 of 18


In re: PURDUE PHARMA L.P., et al.,                                                                        Case No.: 19-23649 (RDD)
       Debtors                                                             Reporting Period September 1, 2019 to September 30, 2019

                                                                                                                     1,2
                   PURDUE PHARMA, INC. CONSOLIDATED STATEMENT OF OPERATIONS ($000)


                                                                                                                                    3
                                                                             Current Month            Cumulative Filing to Date
     Management Fee Income                                                                       $25                         $25
     General and Administrative Expenses                                                          (2)                         (2)
      Operating Income                                                                           23                           23

     Income from Unconsolidated Associated Companies                                              11                              11
      Total Other Income                                                                          11                              11

     Pre-Tax Income                                                                               34                              34

     Income Tax Provision                                                                         (9)                             (9)

     Net Income                                                                                  $25                             $25


     Footnotes
     1) The numbers reflected in the Consolidated Statement of Operations are shown in THOUSANDS.

     2) The financial statements and supplemental information contained herein are limited in scope and cover a limited time
     period. Moreover, such information is preliminary and unaudited. The financial position and results of operations contained
     herein are not necessarily indicative of results which may be expected for any other period or for the full year and as a result,
     may not reflect the consolidated financial position and results of operations of the Debtors in the future.

     3) Cumulative results for 2019 are beginning September 1, 2019 as operating results for the partial month from the filing
     date of September 15, 2019 to September 30, 2019 are not available.




   MOR-2 PPI Sep                                              Page 7 of 18
      19-23649-rdd           Doc 520        Filed 11/20/19 Entered 11/20/19 18:04:17                          Main Document
                                                          Pg 8 of 18


In re: PURDUE PHARMA L.P., et al.,                                                                         Case No.: 19-23649 (RDD)
       Debtors                                                                   Reporting Period October 1, 2019 to October 31, 2019

                                                                                                                     1,2
                   PURDUE PHARMA, INC. CONSOLIDATED STATEMENT OF OPERATIONS ($000)


                                                                                                                                    3
                                                                             Current Month            Cumulative Filing to Date
     Management Fee Income                                                                        $31                         $56
     General and Administrative Expenses                                                         (10)                        (12)
      Operating Income                                                                            21                          44

     Income from Unconsolidated Associated Companies                                              64                              75
      Total Other Income                                                                          64                              75

     Pre-Tax Income                                                                               85                             119

     Income Tax Provision                                                                        (23)                            (32)

     Net Income                                                                                  $62                             $87


     Footnotes
     1) The numbers reflected in the Consolidated Statement of Operations are shown in THOUSANDS.

     2) The financial statements and supplemental information contained herein are limited in scope and cover a limited time
     period. Moreover, such information is preliminary and unaudited. The financial position and results of operations contained
     herein are not necessarily indicative of results which may be expected for any other period or for the full year and as a result,
     may not reflect the consolidated financial position and results of operations of the Debtors in the future.

     3) Cumulative results for 2019 are beginning September 1, 2019 as operating results for the partial month from the filing
     date of September 15, 2019 to September 30, 2019 are not available.




   MOR-2 PPI Oct                                              Page 8 of 18
     19-23649-rdd         Doc 520        Filed 11/20/19 Entered 11/20/19 18:04:17                    Main Document
                                                       Pg 9 of 18


In re: PURDUE PHARMA L.P., et al.,                                                             Case No.: 19-23649 (RDD)
       Debtors                                                                                       September 30, 2019


                               CONSOLIDATED BALANCE SHEET ($M) 1,2
          Consolidated Results of Purdue Pharma, L.P. and all Debtors except Purdue Pharma, Inc.
                                                                                     Book Value
     ASSETS
              CURRENT ASSETS
                             Cash & Cash Equivalents                                             $1,059
                             Accounts Receivable, Net                                              116
                             Due From Associated Companies                                          13
                             Other Receivables                                                       2
                             Inventories, Net                                                       99
                             Prepaid Expenses & Other Current Assets                                87
                             Restricted Cash                                                        13
              TOTAL CURRENT ASSETS                                                               1,389

                                  Property and Equipment, net                                                  144
                                  Investments at Cost                                                           26
                                  Restricted Cash - Long-Term                                                  259
                                  Intangible Assets, Net                                                       104
                                  Other Assets                                                                  17
     TOTAL ASSETS                                                                                            $1,939

     LIABILITIES AND EQUITY
               CURRENT LIABILITIES
                          Accounts Payable                                                                         $39
                          Accrued Expenses                                                                        379
                          Due to Associated Companies                                                               2
               TOTAL CURRENT LIABILITIES                                                                          420

                             Other Liabilities                                                                    106
                             Liabilities Subject to Compromise                                                      4
                   TOTAL LIABILITIES                                                                              530

                   EQUITY
                             Retained Earnings & Partners' Capital                                            1,456
                             Accumulated Other Comprehensive Loss                                               (47)
                   TOTAL EQUITY                                                                               1,409

     TOTAL LIABILITIES AND EQUITY                                                                            $1,939

     Footnotes
     1) The numbers reflected in the Consolidated Balance Sheet are shown in MILLIONS.

     2) The financial statements and supplemental information contained herein are limited in scope and cover a
     limited time period. Moreover, such information is preliminary, unaudited, and subject to change.




   MOR-3 PPLP Sep                                        Page 9 of 18
     19-23649-rdd         Doc 520        Filed 11/20/19 Entered 11/20/19 18:04:17                    Main Document
                                                      Pg 10 of 18


In re: PURDUE PHARMA L.P., et al.,                                                         Case No.: 19-23649 (RDD)
       Debtors                                                                                      October 31, 2019


                              CONSOLIDATED BALANCE SHEET ($M) 1,2
         Consolidated Results of Purdue Pharma, L.P. and all Debtors except Purdue Pharma, Inc.
                                                                                    Book Value
     ASSETS
               CURRENT ASSETS
                              Cash & Cash Equivalents                                          $1,145
                              Accounts Receivable, Net                                             85
                              Due From Associated Companies                                        12
                              Other Receivables                                                     2
                              Inventories, Net                                                     97
                              Prepaid Expenses & Other Current Assets                              95
                              Restricted Cash                                                      13
               TOTAL CURRENT ASSETS                                                             1,449

                                  Property and Equipment, net                                               144
                                  Investments at Cost                                                        26
                                  Restricted Cash - Long-Term                                               258
                                  Intangible Assets, Net                                                    103
                                  Other Assets                                                               17
     TOTAL ASSETS                                                                                         $1,997

     LIABILITIES AND EQUITY
               CURRENT LIABILITIES
                          Accounts Payable                                                                   $50
                          Accrued Expenses                                                                  412
               TOTAL CURRENT LIABILITIES                                                                    462

                             Other Liabilities                                                              103
                             Liabilities Subject to Compromise                                               13
                   TOTAL LIABILITIES                                                                        578

                   EQUITY
                             Retained Earnings & Partners' Capital                                        1,466
                             Accumulated Other Comprehensive Loss                                           (47)
                   TOTAL EQUITY                                                                           1,419

     TOTAL LIABILITIES AND EQUITY                                                                         $1,997

     Footnotes
     1) The numbers reflected in the Consolidated Balance Sheet are shown in MILLIONS.

     2) The financial statements and supplemental information contained herein are limited in scope and cover a
     limited time period. Moreover, such information is preliminary, unaudited, and subject to change.




   MOR-3 PPLP Oct                                        Page 10 of 18
     19-23649-rdd         Doc 520        Filed 11/20/19 Entered 11/20/19 18:04:17                    Main Document
                                                      Pg 11 of 18


In re: PURDUE PHARMA L.P., et al.,                                                      Case No.: 19-23649 (RDD)
       Debtors                                                                                September 30, 2019


                 PURDUE PHARMA, INC. CONSOLIDATED BALANCE SHEET ($000) 1,2

                                                                                    Book Value
     Assets
     Currents assets:
      Cash and cash equivalents                                                                        $1,072
      Prepaid expenses                                                                                   213
     Due from Associated Companies                                                                     2,110
     Total current assets                                                                              3,395

      Investments                                                                                     10,222
      Deferred income taxes                                                                              147
     Total assets                                                                                     $13,764

     Liabilities and equity
     Current liabilities:
      Accounts payable                                                                                 $2,861
     Due to Associated Companies                                                                         233
     Accrued Expenses                                                                                      1
     Total liabilites                                                                                  3,095

      Common stock                                                                                         1
      Additional paid-in capital                                                                         499
      Retained earnings                                                                               10,234
      Accumulated other comprehensive loss                                                               (65)
     Total equity                                                                                     10,669

     Total liabilites and equity                                                                      $13,764

     Footnotes
     1) The numbers reflected in the Consolidated Balance Sheet are shown in THOUSANDS.

     2) The financial statements and supplemental information contained herein are limited in scope and cover
     a limited time period. Moreover, such information is preliminary, unaudited, and subject to change.




   MOR-3 PPI Sep                                        Page 11 of 18
     19-23649-rdd         Doc 520        Filed 11/20/19 Entered 11/20/19 18:04:17                    Main Document
                                                      Pg 12 of 18


In re: PURDUE PHARMA L.P., et al.,                                                            Case No.: 19-23649 (RDD)
       Debtors                                                                                         October 31, 2019


                    PURDUE PHARMA, INC. CONSOLIDATED BALANCE SHEET ($000) 1,2

                                                                                        Book Value
     Assets
     Currents assets:
      Cash and cash equivalents                                                                             $1,303
      Prepaid expenses                                                                                        190
     Due from Associated Companies                                                                            254
     Total current assets                                                                                   1,747

      Investments                                                                                          10,286
      Deferred income taxes                                                                                   147
     Total assets                                                                                          $12,180

     Liabilities and equity
     Current liabilities:
      Accounts payable                                                                                        $848
     Due to Associated Companies                                                                               597
     Accrued Expenses                                                                                            4
     Total liabilites                                                                                        1,449

      Common stock                                                                                               1
      Additional paid-in capital                                                                               499
      Retained earnings                                                                                     10,296
      Accumulated other comprehensive loss                                                                     (65)
     Total equity                                                                                           10,731

     Total liabilites and equity                                                                           $12,180

     Footnotes
     1) The numbers reflected in the Consolidated Balance Sheet are shown in THOUSANDS.

     2) The financial statements and supplemental information contained herein are limited in scope and cover a
     limited time period. Moreover, such information is preliminary, unaudited, and subject to change.




   MOR-3 PPI Oct                                         Page 12 of 18
   19-23649-rdd          Doc 520          Filed 11/20/19 Entered 11/20/19 18:04:17                            Main Document
                                                       Pg 13 of 18



In re: PURDUE PHARMA L.P., et al.,                                                                       Case No.: 19-23649 (RDD)
       Debtors                                                                 Reporting Period October 1, 2019 to October 31, 2019


                                         SCHEDULE OF POST PETITION TAXES

     Office of the U. S. Ttustee

     Re: Monthly Operating Report Attestation Regarding Post Petition Taxes

     The Debtor, PURDUE PHARMA L.P. and its affiliate Debtors hereby submit this attestation
     regarding post petition taxes.

     All post petition taxes, which are not subject to dispute or reconciliation, are current. There are no
     material disputes or reconciliations.




     Signature




  MOR-4                                                     Page13of18
      19-23649-rdd           Doc 520      Filed 11/20/19 Entered 11/20/19 18:04:17                       Main Document
                                                       Pg 14 of 18


In re: PURDUE PHARMA L.P., et al.,                                                                       Case No.: 19-23649 (RDD)
       Debtors                                                                     Period September 15, 2019 to September 30, 2019


                                          SCHEDULE OF PAYMENTS TO INSIDERS ($)

                                                                        AMOUNT PAID DURING THE
                                   NAME                                   REPORTING PERIOD                CUMULATIVE 1
                    2
     Compensation
        Chomiak, Caroline                                                                   12,772                      12,772
     Total Compensation                                                                     12,772                      12,772

     Director Fees
         Cola, Michael                                                                    175,000                      175,000
         Roncalli, Anthony                                                                 58,333                       58,333
     Total Director Fees                                                                  233,333                      233,333

     T&E Reimbursements
        Chomiak, Caroline                                                                    8,510                       8,510
        Kesselman, Marc L                                                                    5,222                       5,222
        Landau, Craig J                                                                      2,368                       2,368
        Lowne, Jonathan R                                                                       62                          62
        Lundie, David R                                                                      1,936                       1,936
        Mancinelli II, Vincent F                                                             3,048                       3,048
        Medeiros, Paul                                                                          30                          30
        Shamblen, Randy                                                                        194                         194
        Strassburger, Philip C                                                               1,702                       1,702
     Total T&E Reimbursements                                                               23,072                      23,072

     Housing Payments
        Kesselman, Marc L                                                                    2,435                       2,435
     Total Housing Payments                                                                  2,435                       2,435

     Total Payments to Insiders                                                           271,612                      271,612

     Footnotes
     1) Represents payments made since the Commencement Date
     2) Vehicles used by Craig J. Landau and Marc L. Kesselman are owned by Purdue Pharma L.P. Per-vehicle cost data is not
     recorded on a monthly basis.




   MOR 5-Insider Sep                                       Page 14 of 18
      19-23649-rdd         Doc 520        Filed 11/20/19 Entered 11/20/19 18:04:17             Main Document
                                                       Pg 15 of 18


In re: PURDUE PHARMA L.P., et al.,                                                               Case No.: 19-23649 (RDD)
       Debtors                                                         Reporting Period October 1, 2019 to October 31, 2019


                                          SCHEDULE OF PAYMENTS TO INSIDERS ($)

                                                                 AMOUNT PAID DURING THE
                                   NAME                            REPORTING PERIOD              CUMULATIVE 1
     Chomiak, Caroline
        Chomiak, Caroline                                                          26,324                     39,096
        Kesselman, Marc L 2                                                       158,750                    158,750
        Landau, Craig J 2                                                         216,418                    216,418
        Lowne, Jonathan R                                                          81,374                     81,374
        Lundie, David R                                                            64,920                     64,920
        Mancinelli II, Vincent F                                                   39,874                     39,874
        Mazzi, Christian                                                           56,701                     56,701
        Medeiros, Paul                                                             49,646                     49,646
        Shamblen, Randy                                                            39,028                     39,028
        Strassburger, Philip C                                                     69,355                     69,355
     Total Compensation                                                           802,388                    815,160

     Director Fees
         Boer, F Peter                                                            175,000                    175,000
         Buckfire, Kenneth A                                                      175,000                    175,000
         Cola, Michael                                                                -                      175,000
         Dubel, John                                                              175,000                    175,000
         Miller, Robert S                                                             -                          -
         Pickett, Cecil                                                           175,000                    175,000
         Roncalli, Anthony                                                         58,333                    116,667
     Total Director Fees                                                          758,333                    991,667

     T&E Reimbursements
        Boer, F Peter                                                               2,125                      2,125
        Buckfire, Kenneth A                                                           150                        150
        Chomiak, Caroline                                                           5,925                     14,435
        Dubel, John                                                                   883                        883
        Kesselman, Marc L                                                           7,760                     12,982
        Landau, Craig J                                                            13,614                     15,982
        Lowne, Jonathan R                                                             346                        408
        Lundie, David R                                                             5,614                      7,549
        Mancinelli II, Vincent F                                                   11,851                     14,899
        Mazzi, Christian                                                            1,931                      1,931
        Medeiros, Paul                                                              5,839                      5,869
        Miller, Robert S                                                            1,349                      1,349
        Shamblen, Randy                                                             2,450                      2,645
        Strassburger, Philip C                                                      3,031                      4,733
     Total T&E Reimbursements                                                      62,870                     85,941

     Housing Payments
        Kesselman, Marc L                                                           2,435                       4,870
     Total Housing Payments                                                         2,435                       4,870

     Indemnification Payments
         Butcher, James A                                                             352                        352



   MOR 5-Insider Oct                                   Page 15 of 18
  19-23649-rdd         Doc 520        Filed 11/20/19 Entered 11/20/19 18:04:17                       Main Document
                                                   Pg 16 of 18


 Total Indemnification Payments                                                            352                            352

 Payments to Independent Associated Companies
    One Stamford Realty L.P.                                                           752,590                     752,590
    Purdue Pharma Canada                                                               266,320                     266,320
    TXP Services Inc.                                                                  106,406                     106,406
 Total Payments to Independent Associated Companies                                  1,125,317                   1,125,317

 Total Payments to Insiders                                                          2,751,694                   3,023,306

 Footnotes
 1) Represents payments made since the Commencement Date
 2) Vehicles used by Craig J. Landau and Marc L. Kesselman are owned by Purdue Pharma L.P. Per-vehicle cost data is not
 recorded on a monthly basis.




MOR 5-Insider Oct                                      Page 16 of 18
      19-23649-rdd           Doc 520     Filed 11/20/19 Entered 11/20/19 18:04:17                  Main Document
                                                      Pg 17 of 18


In re: PURDUE PHARMA L.P., et al.,                                                                  Case No.: 19-23649 (RDD)
       Debtors                                                         Reporting Period September 15, 2019 to October 31, 2019


                            SCHEDULE OF RETAINED RESTRUCTURING PROFESSIONAL FEES ($)


                                                                 AMOUNT PAID DURING THE
                                  NAME                             REPORTING PERIOD                 CUMULATIVE 1

     Estate Professionals
         Davis Polk & Wardwell LLP                                                       -                          -
         AlixPartners, LLP                                                               -                          -
         PJT Partners LP                                                                 -                          -
         Prime Clerk LLC                                                           1,014,145                  1,014,145
     Total Estate Professionals                                                    1,014,145                  1,014,145


     Creditor Committee Professionals
         Akin Gump Strauss Hauer & Feld LLP                                              -                          -
         Bayard, P.A.                                                                    -                          -
         Jefferies LLC                                                                   -                          -
         Province, Inc.                                                                  -                          -
     Total Creditor Committee Professionals                                              -                          -


     Total Retained Restructuring Professional Fees                                1,014,145                  1,014,145


     Footnotes
     1) Represents payments made since the Commencement Date




   MOR-5 Professionals                                 Page 17 of 18
       19-23649-rdd                 Doc 520            Filed 11/20/19 Entered 11/20/19 18:04:17                                Main Document
                                                                    Pg 18 of 18


In re: PURDUE PHARMA L.P., et al.,                                                                                                     Case No.: 19-23649 (RDD)
       Debtors                                                                                               Reporting Period October 1, 2019 to October 31, 2019


                                                                      DEBTOR QUESTIONNAIRE

     Must be completed each month. If the answer to any of the
     questions is “Yes”, provide a detailed explanation of each item.            Yes          No                           Comments
     Attach additional sheets if necessary.
     Have any assets been sold or transferred outside the normal course of
                                                                                              X
     business this reporting period?
     Have any funds been disbursed from any account other than a debtor in
                                                                                              X
     possession account this reporting period?
     Is the Debtor delinquent in the timely filing of any post-petition tax
                                                                                              X
     returns?
     Are workers compensation, general liability or other necessary
     insurance coverages expired or cancelled, or has the debtor received                     X
     notice of expiration or cancellation of such policies?
     Is the Debtor delinquent in paying any insurance premium payment?                        X
     Have any payments been made on pre-petition liabilities this reporting                        Payments made pursuant to certain First Day Orders were
                                                                                  X
     period?                                                                                       made during the period.
     Are any post petition receivables (accounts, notes or loans) due from
                                                                                              X
     related parties?
     Are any post petition payroll taxes past due?                                            X
     Are any post petition State or Federal income taxes past due?                            X
     Are any post petition real estate taxes past due?                                        X
     Are any other post petition taxes past due?                                              X
                                                                                                   Payments have been made pursuant to the First Day Order
     Have any pre-petition taxes been paid during this reporting period?          X                authorizing the Debtors to pay certain prepetition taxes
     Are any amounts owed to post petition creditors delinquent?                              X
     Are any wage payments past due?                                                          X
     Have any post petition loans been received by the Debtor from any
                                                                                              X
     party?
     Is the Debtor delinquent in paying any U.S. Trustee fees?                                X
     Is the Debtor delinquent with any court ordered payments to attorneys
                                                                                              X
     or other professionals?
     Have the owners or shareholders received any compensation outside of
                                                                                              X
     the normal course of business?




    MOR-6                                                                     Page 18 of 18
